t c summary opinion united_states tax_court christopher charles powers petitioner v commissioner of internal revenue respondent docket no 24625-07s filed date christopher charles powers pro_se derek p richman for respondent dean special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated subsequent section references are to the code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined deficiencies of dollar_figure and dollar_figure in petitioner’s and federal income taxes respectively the issues for decision are whether petitioner is entitled to his claimed deduction for unreimbursed employee_expenses for his claimed dependency_exemption deduction for his claimed child_tax_credit for and head_of_household filing_status for background some of the facts have been stipulated and are so found the stipulation of facts and the exhibits received into evidence are incorporated herein by reference when the petition was filed petitioner resided in florida during petitioner worked for the national association of letter carriers as a union representative he traveled from key west to west palm beach florida handling mediation arbitration and litigation for the union his deduction for unreimbursed employee_expenses related to hotel charges and transportation_expenses that he incurred while using his personal vehicle for union purposes during and petitioner and his former spouse were in the process of obtaining a divorce they entered into a settlement agreement support order that provided that petitioner was entitled to child income_tax benefits during the odd numbered years beginning with if he was current with his child_support_obligations petitioner’s form_1040 u s individual_income_tax_return was prepared by a certified_public_accountant c p a for he claimed a dependency_exemption deduction and a child_tax_credit for his child and he filed as a head_of_household he did not attach form_8332 release of claim to exemption for child of divorced or separated parents to his form_1040 i burden_of_proof the commissioner’s determinations in a notice_of_deficiency are presumed correct and the taxpayer bears the burden to prove that the determinations are in error rule a 290_us_111 but the burden_of_proof on factual issues that affect the taxpayer’s tax_liability may be shifted to the commissioner where the taxpayer introduces credible_evidence with respect to the issue and the taxpayer has satisfied certain conditions sec_7491 petitioner has not alleged that sec_7491 applies and he has neither complied with the substantiation requirements nor maintained all 1in the alternative petitioner referred to the settlement agreement as a child_support enforcement order a court order or a divorce order required records see sec_7491 and b accordingly the burden_of_proof remains on him ii unreimbursed employee_expenses sec_162 authorizes a deduction for all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business but as a general_rule deductions are allowed only to the extent that they are substantiated sec_274 no deductions are allowed for gifts listed_property or traveling entertainment amusement or recreation unless substantiated taxpayers must keep records sufficient to establish the amounts of the items required to be shown on their federal_income_tax returns petitioner admitted that he did not know where the c p a came up with dollar_figure in unreimbursed employee_expenses but i know it was a couple of thousand he also testified that he did 2the term listed_property is defined to include passenger automobiles sec_280f 3specifically sec_274 requires taxpayers to substantiate by adequate_records or sufficient evidence to corroborate the taxpayers’ own testimony the amount of the expenditure or use the time of the expenditure or use the place of the expenditure or use the business_purpose of the expenditure or use and the business relationship to the taxpayer of the persons entertained or receiving the gift see also sec_1_274-5t and b temporary income_tax regs fed reg date not have any records to substantiate his deductions because they were lost during the divorce because petitioner has provided no evidence that meets the substantiation requirements of sec_274 and sec_6001 and the regulations thereunder he is not entitled to his claimed deduction for unreimbursed employee_expenses respondent’s determination is sustained iii dependency_exemption deduction generally taxpayers may claim dependency_exemption deductions for their dependents sec_151 the term dependent includes a qualifying_child sec_152 a qualifying_child is defined as an individual who bears a certain relationship to the taxpayer such as the taxpayer’s child has the same principal_place_of_abode as the taxpayer for more than one-half of the taxable_year meets certain age requirements and has not provided over one-half of the individual’s own support for the taxable_year sec_152 sec_152 in pertinent part provides a general_rule that limits the dependency_exemption deduction as follows 4petitioner did not attempt to reconstruct his expenditures see 122_tc_305 sanderlin v commissioner tcmemo_2008_209 sec_1_274-5t temporary income_tax regs fed reg date if a taxpayer can establish that the taxpayer’s failure to produce an adequate record is due to the loss of the record through circumstances beyond the taxpayer’s control the taxpayer may substantiate a deduction by reasonable reconstruction of the expenditures if the child received over one-half of his support during the calendar_year from his parents who are divorced and the child is in the custody of one or both parents for more than one-half of the calendar_year then the child is treated as the qualifying_child of the noncustodial_parent if certain requirements are met the requirements are met if the custodial_parent signs a written declaration in such manner and form as the secretary may prescribe that the custodial_parent will not claim the child as a dependent for the taxable_year and the noncustodial_parent attaches the written declaration to the noncustodial parent’s return for the taxable_year sec_152 the written declaration may be made on a form provided by the internal_revenue_service irs or a document that conforms to its substance 114_tc_184 citing sec_1_152-4t a q a-3 temporary income_tax regs fed reg date see also neal v sec_152 was amended effective for tax years beginning after date to provide that a child could be the noncustodial parent’s qualifying_child if a decree of divorce provides that the noncustodial_parent was entitled to the dependency_exemption deduction for the child or the custodial_parent signed a written declaration in such manner and form as the secretary may prescribe that such parent would not claim the child as a dependent for the taxable_year see the working families tax relief act of publaw_108_311 sec 118_stat_1169 this provision might have afforded petitioner relief but it was eliminated by retroactive amendments that restored the defra waiver requirement of sec_152 for tax years beginning after date see gulf_opportunity_zone act of publaw_109_135 119_stat_2632 commissioner tcmemo_1999_97 the written declaration is embodied in form_8332 and it incorporates the requirements of sec_152 miller v commissioner supra pincite in miller v commissioner supra pincite the court stated that in order for the noncustodial_parent to claim the dependency_exemption sec_152 clearly requires the custodial parent’s release of the dependency_exemption by signing a written declaration to that effect simply attaching a state court order that was not signed by the custodial_parent to the noncustodial parent’s return does not satisfy the express requirements of sec_152 id pincite the mere fact that the state court granted the taxpayer the right to claim the dependency_exemption is immaterial because a state court cannot determine issues of federal tax law id and cases cited thereat petitioner claims that he gave a copy of his support order to his c p a and the c p a allegedly mailed it to the irs he provided the court with only one page of the support order the page does not contain his former spouse’s signature and it 6form requires a taxpayer to furnish the children’s names and the years for which exemption claims are released the custodial parent’s signature and the date thereof the custodial parent’s social_security_number and the noncustodial parent’s name and social_security_number 114_tc_184 7petitioner did not call the c p a as a witness merely states that petitioner is entitled to claim child income_tax benefits if he satisfies his support obligations petitioner therefore has neither proven that the support order meets the signature requirement of sec_152 see id pincite nor that it otherwise conforms to the substance of form_8332 see supra note petitioner submitted a letter from his former spouse to the court that acknowledges that they agreed that he was entitled to claim child income_tax benefits during odd numbers years and states that he is current with his child_support_obligations the letter however was not attached to petitioner’s form_1040 and it does not conform to the substance of form_8832 see sec_152 supra note because petitioner has not proven that he has complied with the requirements of sec_152 he is not entitled to his claimed dependency_exemption deduction see miller v commissioner supra pincite respondent’s determination is sustained iv child_tax_credit sec_24 provides a credit against income_tax for each qualifying_child of a taxpayer as defined in sec_152 who is under years of age a qualifying_child is one for whom a taxpayer may claim a deduction under sec_151 sec_24 because petitioner is not entitled to the dependency_exemption deduction for his child he cannot claim a child_tax_credit for his child respondent’s determination is sustained v head_of_household filing_status as relevant here sec_2 defines a head of a household as an unmarried individual who maintains as his home a household that constitutes for more than one-half of the taxable_year the principal_place_of_abode of the taxpayer’s qualifying_child as defined in sec_152 and determined without regard to sec_152 or any other dependent of the taxpayer if the taxpayer is entitled to a deduction for the dependent under sec_151 ie a qualifying_relative petitioner has provided no evidence as to whether his child had the same principal_place_of_abode as petitioner for more than one-half of the taxable_year see sec_151 supra p additionally it is unclear from the record whether his former spouse also claimed the child as a dependent in for federal_income_tax purposes where more than one parent claims the child as a dependent and the child’s parents do not file a joint_return together then the child is treated as the qualifying_child of the parent with whom the child resided for the longest period of time during the taxable_year or the parent with the highest adjusted_gross_income if the child resides with both parents for the same amount of time during the taxable_year sec_152 petitioner has provided no evidence as to these issues thus he has failed to prove that his child was his qualifying_child under sec_152 rather than his former spouse’s qualifying_child therefore petitioner is not entitled to head_of_household filing_status for respondent’s determination is sustained to reflect the foregoing decision will be entered for respondent
